 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11 United States of America,                              3:19-CR-00036-MMD-WGC

12                  Plaintiff,                            Preliminary Order of
                                                          Forfeiture
13           v.

14 Randall Linscheid,

15                  Defendant.

16           This Court finds Randall Linscheid pled guilty to Count Two of a Two-Count
17 Indictment charging him with possession of child pornography in violation of 18 U.S.C. §

18 2252A(a)(5)(B). Indictment, ECF No. 1; Change of Plea, ECF No. 30; Plea Agreement,

19 ECF No. 31.

20           This Court finds Randall Linscheid agreed to the forfeiture of the property set forth
21 in the Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment, ECF

22 No. 1; Change of Plea, ECF No. 30; Plea Agreement, ECF No. 36.

23           This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
24 of America has shown the requisite nexus between property set forth in the Plea Agreement

25 and the Forfeiture Allegation of the Indictment and the offense to Randall Linscheid pled

26 guilty.

27           The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
28 any book, magazine, periodical, film, videotape, or other matter which contains any such
1    visual depiction, which was produced, transported, mailed, shipped or received in violation

2    of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be

3    used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(5)(B) or any

4    property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §

5    2253(a)(1) and 2253(a)(3):

6                   1. Acer ZRQ Laptop, Serial Number: NXMP2AA0014190E5D27600;

7                   2. Lenovo Laptop Idea Pad 120S, Serial Number: YD02Z9PM; and

8                   3. Toshiba Hard Drive, Serial Number: Z411SACPS64A

9    (all of which constitutes property).

10          This Court finds that the United States of America may amend this order at any time

11   to add subsequently located property or substitute property to the forfeiture order pursuant

12   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

13          This Court finds the United States of America is now entitled to, and should, reduce

14   the aforementioned property to the possession of the United States of America.

15          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

16   DECREED that the United States of America should seize the aforementioned property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

18   rights, ownership rights, and all rights, titles, and interests of Randall Linscheid in the

19   aforementioned property are forfeited and are vested in the United States of America and

20   shall be safely held by the United States of America until further order of the Court.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

22   of America shall publish for at least thirty (30) consecutive days on the official internet

23   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

24   describe the forfeited property, state the time under the applicable statute when a petition

25   contesting the forfeiture must be filed, and state the name and contact information for the

26   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

27   and 21 U.S.C. § 853(n)(2).

28
                                                      2
1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

2    or entity who claims an interest in the aforementioned property must file a petition for a

3    hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

4    petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

5    853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

6    right, title, or interest in the forfeited property and any additional facts supporting the

7    petitioner’s petition and the relief sought.

8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

9    must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

10   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

11   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

12   after the first day of the publication on the official internet government forfeiture site,

13   www.forfeiture.gov.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

15   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

16   Attorney’s Office at the following address at the time of filing:

17                  Daniel D. Hollingsworth
                    Assistant United States Attorney
18                  James A. Blum
                    Assistant United States Attorney
19                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
20

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

22   described herein need not be published in the event a Declaration of Forfeiture is issued by

23   the appropriate agency following publication of notice of seizure and intent to

24   administratively forfeit the above-described property.

25   ///

26   ///

27   ///

28   ///
                                                      3
1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

2    copies of this Order to all counsel of record.

3

4           DATED THIS 7th day of October 2019.

5

6

7                                                HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
